Title: From Thomas Jefferson to Robert Smith, 14 February 1808
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Th:J. to mr Smith 
                     
                     Feb. 14. 08.
                  
                  I believe we must employ some of our gunboats to aid in the execution of the embargo law. some British ships in the Delaware, one of them loaded with 1500. barrels of flour for Jamaica, another armed as a letter of marque, openly mean to go out by force. the last is too strong for the revenue cutter. mr Brice also of Baltimore asks armed assistance. I see nothing at present to prevent our sparing a couple of gunboats from N. York to go into the Delaware, and a couple from Norfolk to come up to the head of the bay. will this interfere with more important duties? Affectte. Salutations.
               